Citation Nr: 0022597	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-10 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for limitation of 
extension of the left leg due to degenerative joint disease 
of the left knee, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965.

This appeal arose from a November 1998 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO).


REMAND

The veteran's claim for an increased rating for his service-
connected disability is well grounded. cf. Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  He has submitted a 
letter from a private orthopedist which indicates that "over 
the years" he has slowly developed traumatic osteoarthritis.  
As the veteran's claim is well grounded and he has identified 
a possible source of treatment records which may be useful in 
evaluating his claim, a remand is necessary to comply with 
VA's duty to assist in the development of the claim by 
obtaining such records.

A report of a VA examination dated in October 1998 indicates 
that in addition to limitation of motion due to 
osteoarthritis, the veteran may have left knee instability or 
subluxation.  Separate manifestations, if related to the in-
service injury, may be separately compensable under 
Diagnostic Code 5003, 5261, and 5257.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).  It does not appear from the rating 
decision or statement of the case that this possibility has 
been considered.

In addition, the Board deems it necessary for the RO to 
afford the veteran another orthopedic examination to 
determine if, in addition to the veteran's left knee 
limitation of motion due to osteoarthritis, the left knee has 
recurrent lateral instability or subluxation, and to secure 
the examiner's comments concerning whether the knee 
disability is manifested by gait disturbance, limitation of 
motion due to pain,  excess fatigability, incoordination, 
weakness, swelling, deformity, and/or atrophy from disuse.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. 
App. 202, 205-6 (1995). 

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1999).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
his left knee disorder.  The RO should 
take all necessary steps to obtain any 
pertinent records, including the clinical 
records of Stephen M. Wilson, M.D., which 
are not currently part of the claims 
folder and associate them with the claims 
folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his disability from 
his left knee disorder. The claims folder 
should be reviewed by the examiner.  All 
appropriate testing and diagnostic 
studies should be conducted.  The 
examiner should comment whether in 
addition to limitation of motion, the 
veteran's left knee disorder is 
manifested by lateral instability or 
recurrent subluxation which is related to 
his in-service injury.  In addition, the 
examiner should identify and report the 
degree of symptoms such as gait 
disturbance, limitation of motion due to 
pain, excess fatigability, 
incoordination, weakness, swelling, 
deformity, and/or atrophy from disuse.

3.  After undertaking any additional 
indicated development, the RO should 
readjudicate the issue of entitlement to 
an increased rating for disability 
associated with the veteran's service-
connected left knee disorder.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



